DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted August 13, 2020 cites references which were not submitted in the current application. However, these references were submitted in relation to an IDS of the parent application 15/493,243 (now U.S. Patent 10,761,589).
Since the parent application is incorporated by reference with the current application, it is determined that the references have been submitted in a satisfactory manner. Therefore, the references cited in the IDS submitted August 13, 2020 have been considered accordingly.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 110.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 and 15-20 are objected to because of the following informalities:
Throughout claims 1-9, there is language written in a style such as in claim 1, lines 6-7, “wherein the dynamic bus module is to dynamically configure”. This language appears to be potentially problematic, in that it could be interpreted as merely describing intended use of the module, which would not necessarily carry patentable weight.
In claim 15, line 3, “a bus frequencies” should be –bus frequencies-.
In claim 19, line 1, “wherein active” should be –wherein the active-.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,761,589, hereafter referred to as Tameem’589. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-9, current application
Claims 1-9, Tameem’589
1. A parallel processor comprising: a first processing cluster including a first interface node, the first interface node having dynamically configurable ingress and egress bus widths; and
1. A parallel processor comprising: a first processing cluster including a first interface node, the first interface node having a first ingress module and a first egress module, wherein connection links of the first ingress module are separate from the connection links of the first egress module; and

an interconnect fabric coupled with the first interface node of the first processing cluster, the interconnect fabric including a dynamic bus module to dynamically configure active bus widths for connections to the first interface node,
wherein the dynamic bus module is to dynamically configure a first active bus width for an ingress connection to the first interface node based on a first rate of data transfer requests through the first interface node and dynamically configure a second active bus width for an egress connection to the first interface node based on a second rate of data transfer requests through the first interface node, the first active bus width different from the second active bus width.
wherein the dynamic bus module is to dynamically configure a first active bus width for the first ingress module based on a first rate of data transfer requests through the first interface node and dynamically configure a second active bus width for the first egress module based on a second rate of data transfer requests through the first interface node, the first active bus width different from the second active bus width.
2. The parallel processor as in claim 1, the dynamic bus module to configure a bus frequency for the first interface node based on the first rate of data transfer requests or the second rate of data transfer requests.
2. The parallel processor as in claim 1, the dynamic bus module to configure a bus frequency for the first interface node based on the first rate of data transfer requests or the second rate of data transfer requests.
3. The parallel processor as in claim 1, additionally comprising a second processing cluster including a second interface node, the 


wherein the dynamic bus module is to dynamically configure a third active bus width for the second ingress module based on a third rate of data transfer requests through the second interface node and dynamically configure a fourth active bus width for the second egress module based on a fourth rate of data transfer requests through the second interface node, the third active bus width different from the fourth active bus width.
4. The parallel processor as in claim 3, the dynamic bus module to determine an active bus width for the first processing cluster independently of the active bus widths for the second processing cluster.
4. The parallel processor as in claim 3, the dynamic bus module to determine an active bus width for the first processing cluster independently of the active bus widths for the second processing cluster.
5. The parallel processor as in claim 1, wherein the connections to the first interface node include multiple connection links.
5. The parallel processor as in claim 1, wherein the connections to the first interface node include multiple connection links.
6. The parallel processor as in claim 5, wherein each of the multiple connection links include multiple connection lanes.
6. The parallel processor as in claim 5, wherein each of the multiple connection links include multiple connection lanes.

7. The parallel processor as in claim 6, wherein the active bus width of a connection link is based on an aggregate width of the multiple connection lanes.
8. The parallel processor as in claim 7, wherein the active bus width of each of the multiple connection links is an aggregate of active connection lanes.
8. The parallel processor as in claim 7, wherein the active bus width of each of the multiple connection links is an aggregate of active connection lanes.
9. The parallel processor as in claim 8, wherein to dynamically configure the active bus width for each of the multiple connection links, the dynamic bus module is to disable a set of connection lanes for each of the multiple connection links and power gate a disabled set of connection lanes for each of the multiple connection links.
9. The parallel processor as in claim 8, wherein to dynamically configure the active bus width for each of the multiple connection links, the dynamic bus module is to disable a set of connection lanes for each of the multiple connection links and power gate a disabled set of connection lanes for each of the multiple connection links.


Both the current claim 1 and claim 1 of Tameem’589 disclose a parallel processor comprising: a first processing cluster including a first interface node, the first interface node having dynamically configurable ingress and egress bus widths; and an interconnect fabric coupled with the first interface node of the first processing cluster, the interconnect fabric including a dynamic bus module to dynamically configure active bus widths for connections to the first interface node, wherein the dynamic bus module is to dynamically configure a first active bus width for an ingress connection to the first interface node based on a first rate of data transfer requests through the first interface node and 
Claim 1 of Tameem’589 further discloses wherein connection links of the first ingress module are separate from the connection links of the first egress module; however, the current claim 1 does not disclose this. In this respect, the current claim 1 is broader than claim 1 of Tameem’589.
Both the current claim 2 and claim 2 of Tameem’589 disclose the parallel processor as in claim 1, the dynamic bus module to configure a bus frequency for the first interface node based on the first rate of data transfer requests or the second rate of data transfer requests.
Both the current claim 3 and claim 3 of Tameem’589 disclose the parallel processor as in claim 1, additionally comprising a second processing cluster including a second interface node, the second interface node having a second ingress module and a second egress module, wherein the dynamic bus module is to dynamically configure a third active bus width for an ingress connection to the second interface node based on a third rate of data transfer requests through the second interface node and dynamically configure a fourth active bus width for an egress connection to the second interface node based on a fourth rate of data transfer requests through the second interface node, the third active bus width different from the fourth active bus width.
Both the current claim 4 and claim 4 of Tameem’589 disclose the parallel processor as in claim 3, the dynamic bus module to determine an active bus width for the first processing cluster independently of the active bus widths for the second processing cluster.
Both the current claim 5 and claim 5 of Tameem’589 disclose the parallel processor as in claim 1, wherein the connections to the first interface node include multiple connection links.
Both the current claim 6 and claim 6 of Tameem’589 disclose the parallel processor as in claim 5, wherein each of the multiple connection links include multiple connection lanes.

Both the current claim 8 and claim 8 of Tameem’589 disclose the parallel processor as in claim 7, wherein the active bus width of each of the multiple connection links is an aggregate of active connection lanes.
Both the current claim 9 and claim 9 of Tameem’589 disclose the parallel processor as in claim 8, wherein to dynamically configure the active bus width for each of the multiple connection links, the dynamic bus module is to disable a set of connection lanes for each of the multiple connection links and power gate a disabled set of connection lanes for each of the multiple connection links.

Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of Tameem’589. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 10-14, current application
Claims 11-15, Tameem’589
10. A circuit to dynamically configure a bus width for a connection to an interconnect fabric within a parallel processor, the circuit comprising: first logic to measure throughput for a client through the interconnect fabric, wherein the client connects to the interconnect fabric via multiple interconnect fabric links;
11. A method of dynamically configuring a bus width for a connection to an interconnect fabric within a parallel processor, the method comprising: measuring throughput for a client through the interconnect fabric, wherein the client connects to the interconnect fabric via multiple interconnect fabric links;

separately adjusting a number of active data lanes for a plurality of the multiple interconnect fabric links, the number of active data lanes adjusted based on the throughput measured for the client; and
third logic to power gate a number of disabled data lanes for each of the multiple interconnect fabric links.
power gating a number of disabled data lanes for each of the multiple interconnect fabric links.
11. The circuit as in claim 10, wherein to measure the throughput for the client through the interconnect fabric includes to measure the throughput over a programmable window of clock cycles.
12. The method as in claim 11, wherein measuring the throughput for the client through the interconnect fabric includes measuring the throughput over a programmable window of clock cycles.
12. The circuit as in claim 11, additionally comprising fourth logic to determine an average throughput over the programmable window of clock cycles.
13. The method as in claim 12, additionally comprising determining an average throughput over the programmable window of clock cycles.
13. The circuit as in claim 12, wherein to adjust the number of active data lanes for each of the multiple interconnect fabric links based on the throughput measured for the client includes to disable the number of active data lanes for an upcoming window of clock cycles based on a 


15. The method as in claim 11, additionally comprising: detecting an adjustment of an interconnect bus width after adjusting the number of active data lanes for each of the multiple interconnect fabric links based on the throughput measured for the client;
determine a new power consumption value for the interconnect fabric after detecting the adjustment of the interconnect bus width; and
determining a new power consumption value for the interconnect fabric after detecting the adjustment of the interconnect bus width; and
re-distribute power to components within the parallel processor based on the new power consumption value for the interconnect fabric.
re-distributing power to components within the parallel processor based on the new power consumption value for the interconnect fabric.


The current claim 10 discloses a circuit, while claim 11 of Tameem’589 discloses a method. However, the circuit of the current claim 10 is configured to perform the method of claim 11 of Tameem’589. Therefore, they are not patentably distinct from one another.
Both the current claim 10 and claim 11 of Tameem’589 disclose dynamically configuring a bus width for a connection to an interconnect fabric within a parallel processor by measuring throughput for a client through the interconnect fabric, wherein the client connects to the interconnect fabric via multiple interconnect fabric links; separately adjusting a number of active data lanes for a plurality of the multiple interconnect fabric links, the number of active data lanes adjusted based on the throughput 
Both the current claim 11 and claim 12 of Tameem’589 disclose wherein measuring the throughput for the client through the interconnect fabric includes measuring the throughput over a programmable window of clock cycles.
Both the current claim 12 and claim 13 of Tameem’589 disclose determining an average throughput over the programmable window of clock cycles.
Both the current claim 13 and claim 14 of Tameem’589 disclose wherein adjusting the number of active data lanes for each of the multiple interconnect fabric links based on the throughput measured for the client includes disabling the number of active data lanes for an upcoming window of clock cycles based on determined average throughput over the programmable window of clock cycles.
Both the current claim 14 and claim 15 of Tameem’589 disclose detecting an adjustment of an interconnect bus width after adjusting the number of active data lanes for each of the multiple interconnect fabric links based on the throughput measured for the client; determining a new power consumption value for the interconnect fabric after detecting the adjustment of the interconnect bus width; and re-distributing power to components within the parallel processor based on the new power consumption value for the interconnect fabric.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of Tameem’589. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 15-20, current application
Claims 16-20, Tameem’589

16. A data processing system comprising: a parallel processor comprising an interconnect fabric including a dynamic bus module to dynamically configure active bus widths and a bus frequencies for a connection of a client of the interconnect fabric based on a rate of data transfer requests associated with the client,
wherein the interconnect fabric includes an ingress connection from the client and an egress connection to the client, the ingress connection and the egress connection each include multiple connection links, the multiple connection links include multiple connection lanes within each link; and
wherein the interconnect fabric includes an ingress connection from the client and an egress connection to the client, the ingress connection and the egress connection each include multiple connection links, the multiple connection links include multiple connection lanes within each link, and the connection links of the ingress connection are separate from the connection links of the egress connection; and
a memory device to store data to be processed by the parallel processor, the memory device coupled with the parallel processor via the interconnect fabric.
a memory device to store data to be processed by the parallel processor, the memory device coupled with the parallel processor via the interconnect fabric.
16. The data processing system as in claim 15, wherein to dynamically configure a first active bus width includes to configure a number of active connection links.
17. The data processing system as in claim 16, wherein to dynamically configure a first active bus width includes to configure a number of active connection links.

18. The data processing system as in claim 17, wherein to dynamically configure the first active bus width includes to configure a number of active connection lanes within one or more connection links.
18. The data processing system as in claim 17, wherein the active bus width of each of the multiple connection links is an aggregate of a width of multiple connection lanes within each link.
19. The data processing system as in claim 18, wherein the active bus width of each of the multiple connection links is an aggregate of a width of multiple connection lanes within each link.
19. The data processing system as in claim 18, wherein active bus width of each of the multiple connection links is an aggregate of active connection lanes.
20. The data processing system as in claim 19, wherein active bus width of each of the multiple connection links is an aggregate of active connection lanes and wherein to dynamically configure the active bus width for the client, the dynamic bus module is to disable a set of connection lanes for each of the multiple connection links and power gate a disabled set of connection lanes for each of the multiple connection links.
20. The data processing system as in claim 19, wherein to dynamically configure the active bus width for the client, the dynamic bus module is to disable a set of connection lanes for each of the multiple connection links and power gate a disabled set of connection lanes for each of the multiple connection links.



Both the current claim 15 and claim 16 of Tameem’589 disclose a data processing system comprising: a parallel processor comprising an interconnect fabric including a dynamic bus module to dynamically configure active bus widths and a bus frequencies for a connection of a client of the interconnect fabric based on a rate of data transfer requests associated with the client, wherein the interconnect fabric includes an ingress connection from the client and an egress connection to the client, the ingress connection and the egress connection each include multiple connection links, the multiple connection links include multiple connection lanes within each link; and a memory device to store data to be processed by the parallel processor, the memory device coupled with the parallel processor via the interconnect fabric.
Claim 16 of Tameem’589 further discloses wherein the connection links of the ingress connection are separate from the connection links of the egress connection; however, the current claim 15 does not disclose this. In this respect, the current claim 15 is broader than claim 16 of Tameem’589.
Both the current claim 16 and claim 17 of Tameem’589 disclose the data processing system wherein to dynamically configure the first active bus width includes to configure a number of active connection lanes within one or more connection links.
Both the current claim 17 and claim 18 of Tameem’589 disclose the data processing system wherein the active bus width of each of the multiple connection links is an aggregate of a width of multiple connection lanes within each link.

Both the current claim 19 and claim 20 of Tameem’589 disclose the data processing system wherein active bus width of each of the multiple connection links is an aggregate of active connection lanes.
Both the current claim 20 and claim 20 of Tameem’589 disclose the data processing system wherein to dynamically configure the active bus width for the client, the dynamic bus module is to disable a set of connection lanes for each of the multiple connection links and power gate a disabled set of connection lanes for each of the multiple connection links.

Allowable Subject Matter
Claims 1-20 appear to comprise allowable subject matter. However, they cannot be allowed at this time due to the double patenting issues related to the parent application, which has been patented as U.S. Patent No. 10,761,589.

The following is a statement of reasons for the indication of allowable subject matter:
Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a parallel processor comprising: a first processing cluster including a first interface node, the first interface node having dynamically configurable ingress and egress bus widths; wherein the dynamic bus module is to dynamically configure a first active bus width for an ingress connection to the first interface node based on a first rate of data transfer requests through the first interface node and dynamically configure a second active bus width for an egress connection to the first interface node based on a second rate of data transfer requests through the first interface node.


Note that independent claim 15 contains comparable limitations to those emphasized in independent claim 1 above; therefore, it is determined to contain allowable subject matter by the same reasoning accordingly.

As to independent claim 10, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a circuit to dynamically configure a bus width for a connection to an interconnect fabric within a parallel processor, the circuit comprising: second logic to separately adjust a number of active data lanes for a plurality of the multiple interconnect fabric links, the number of active data lanes adjusted based on the throughput measured for the client; and third logic to power gate a number of disabled data lanes for each of the multiple interconnect fabric links.
Further, it would not have been obvious to combine the above-emphasized limitations with the remaining limitations of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noda et al. (US 2005/0285862) appears to disclose reconfiguring an ALU in a processor group dynamically in accordance with a bit width of data to be processed.
Kim et al. (US 6,954,491) appears to disclose dynamically configuring a side channel based on a diagnosis of link quality.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.B.R/Examiner, Art Unit 2184     



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184